Name: Council Directive 94/42/EC of 27 July 1994 amending Directive 64/432/EEC on health problems affecting intra- Community trade in bovine animals and swine
 Type: Directive
 Subject Matter: means of agricultural production;  agricultural policy;  health;  information and information processing;  trade policy
 Date Published: 1994-08-04

 Avis juridique important|31994L0042Council Directive 94/42/EC of 27 July 1994 amending Directive 64/432/EEC on health problems affecting intra- Community trade in bovine animals and swine Official Journal L 201 , 04/08/1994 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 60 P. 0088 Swedish special edition: Chapter 3 Volume 60 P. 0088 COUNCIL DIRECTIVE 94/42/EC of 27 July 1994 amending Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swineTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particualr Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council has adopted Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (4) and Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries (5); Whereas it is necessary, in the light of this situation, to amend Council Directive 64/432/EEC of 26 June 1964 on health problems affecting intra-Community trade in bovine animals and swine (6), in particular concerning the period of presence in a Member State prior to movement and the rules for trade in animals under thirty days of age, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/432/EEC is hereby amended as follows: 1. In Article 2, the following point shall be inserted; 'collection centre: shall mean any site, including holdings and markets, at which bovine animals or swine originating from different holdings are grouped together to form consignments of animals intended for trade, which has the equipment and facilities required for holding animals and which is placed under the care of the veterinary authority responsible. The latter shall take all the measures needed to ensure that, for the animals passing through it, this collection centre constitutes an animal health unit of the level required by this Directive which is cleared of animals, eaned and disinfected after each sale and the admission of further animals. These collection centres must be approved for trading purposes'; 2. In Article 3, the following shall be added to point 2 (i): 'However, where several destinations are involved, the animals must be regrouped in as many consignments as there are destiantions. Each consignment must be accompanied to the destination given on the aforementioned certificate. This exemption can be granted only to recipients who have been registered by the competent authority of the place of destination in advance and to approved transport operators subject to specifications concerning the disinfection of the vehicles and animal welfare rules'; 3. The following subparagraph shall be inserted in Article 3 (2) (f) (iii): 'Rules for the approval of sites where disinfection may be carried out and the procedures necessary to ensure and verify compliance with veterinary requirements shall be determined in accordance with the provisions of Article 12'; 4. In Article 3 (7) and (9): (i) 'market' shall be replaced by 'collection centre'; (ii) 'and/or the assembly point' shall be deleted; 5. The following Article shall be inserted: 'Article 3a Without prejudice to the checks provided for by Directive 90/425/EEC, Member States shall ensure that animals which were not born on a given holding and wahich have not remained during the previous thirty days on the territory of the Member States within which the holding is situated may not be brought into the herd until the veterinarian responsible for that holding has ascertained that the animals in question are not likely to jeopardize the health status of the holding'; 6. Article 4 shall be deleted. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1995. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive. 3. Pending implementation of the provisions referred to in this Directive, the relevant national rules shall apply in compliance with the general provisions of the Treaty. Article 3 This Directive is addressed to the Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (1) OJ No C 33, 2. 2. 1994, p. 1. (2) OJ No C 128, 9. 5. 1994. (3) OJ No C 133, 16. 5. 1994, p. 31. (4) OJ No L 224, 18. 8. 1990, p. 29. Directive as last amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49). (5) OJ No L 268, 24. 9. 1991, p. 56. Directive as last amended by Decision 92/438/EEC (OJ No L 243, 25. 8. 1992, p. 27.) (6) OJ No L 121, 29. 7. 1964, 1977/64. Directive as last amended by Directive 92/102/EEC (OJ No L 355, 5. 12. 1992, p. 32).